    Case 9:17-cv-00050-DLC-JCL Document 119-1 Filed 11/20/18 Page 1 of 2



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                           MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )       DECLARATION OF
       vs.                            )      MARC J. RANDAZZA
                                      )   PURSUANT TO D. MONT. L. R.
ANDREW ANGLIN,                        )          83.1 (d)(5)
                                      )
             Defendant.               )
                                      )
    Case 9:17-cv-00050-DLC-JCL Document 119-1 Filed 11/20/18 Page 2 of 2




      I, Marc J. Randazza, declare:

      1.     I am the managing partner of Randazza Legal Group in Las Vegas,

Nevada, and one of Defendant Andrew Anglin’s attorneys in this action.

      2.     On November 14, 2017, I submitted a Declaration to this Court wherein

I stated, pursuant to D. Mont. L.R. 83.1(d)(3)(F) that I was not currently suspended

or disbarred in any other court.

      3.     On October 26, 2018, pursuant to D. Mont. L.R. App. B(2)(B), I
notified the Court in writing that on October 10, 2018, the Supreme Court of the

State of Nevada imposed discipline upon me pursuant to a Conditional Guilty Plea:

specifically, that the Supreme Court of Nevada suspended me for a term of 12

months, with the suspension stayed. A copy of the order was delivered to the Court

along with the notice.

      4.     Although I am not currently suspended, given that the suspension is
stayed, I hereby update my application and declaration of the foregoing, to the extent

it is new information that may be required by L.R. 83.1(d)(5).

      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

      Executed on November 20, 2018.


                                                  /s/ Marc J. Randazza
                                                    Marc J. Randazza




                                          -1-
                            Declaration of Marc J. Randazza
                                 9:17-cv-50-DLC-JCL
